          Case 6:20-cv-00454-ADA Document 10 Filed 06/11/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                      §
   BRAZOS LICENSING AND                             §
   DEVELOPMENT,                                     §       CIVIL ACTION 6:20-cv-454-ADA
                                                    §
           Plaintiff,                               §           JURY TRIAL DEMANDED
                                                    §
   v.                                               §
                                                    §
   MICROSOFT CORPORATION,                           §
                                                    §
           Defendant.                               §


                                   NOTICE OF APPEARANCE

        Please take notice that attorney Travis L. Richins of the law firm ETHERIDGE LAW GROUP, PLLC

appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING

AND DEVELOPMENT. Mr. Richins hereby requests that all notices required to be given, and all papers

required to be served in the above-entitled and numbered cause, be copied to and served upon him.


Dated: June 11, 2020                            Respectfully submitted,

                                                /s/ Travis L. Richins

                                                Travis L. Richins
                                                Texas State Bar No. 24061296
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                travis@etheridgelaw.com
         Case 6:20-cv-00454-ADA Document 10 Filed 06/11/20 Page 2 of 2




                              CERTIFICATE OF SERVICE



       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on June 11, 2020.




                                                /s/ Travis L. Richins

                                                Travis L. Richins
